Title: From George Washington to Major General Horatio Gates, 24 August 1779
From: Washington, George
To: Gates, Horatio


        
          Sir.
          Head Quarters West-point 24th Augt 1779.
        
        I have been duly favored with your letter of the 13th inst.
        The situation of the prisoners at Rutland seems to make it necessary, to give one of them the permission which is asked. But to render this of as little advantage as possible to the enemy, you will be pleased to order him to Rhode Island, to proceed from thence, by water to New-York, and return by the same passage to Rutland.
        It will be agreeable to you to hear, that on the morning of the 19th instant, Major Lee of the dragoons, completely surprised and carried the enemy’s strong post at Powles Hook. He brought off 7 officers and 151 privates. He imagines that about 40 were killed and wounded by the bayonet. Not a musquet was discharged on our side. Our loss the most trifling.
        The vicinity of this post to New-York—the danger of his having his retreat cut off, by a body thrown over the North-river—with some other disagreeable circumstances determined him to bring off his prisoners instantly, leaving the artillery and stores of the garrison.
        Yesterday I was informed by General Sullivan, of his arrival at Tioga on the 11th inst. without loss or opposition. On the 13th he destroyed Chemung with all its plantations of corn &c. &c. The enemy had evacuated the place the evening before, and gave but little interruption to his operations. This is the second Town, with their dependensies which he has destroyed, which opens to him the whole Indian country.
        In the course of the day, and his pursuit after the Indians, we had seven men killed and fourteen wounded. The enemy’s loss could not be ascertained, nor is it supposed to be considerable as their flight was sudden and precipitate.
        This is our most material intelligence—that from Europe you will have received through the public papers. I have only to add that Arbuthnots fleet is not yet arrived. By our calculation it must be out 90 days—provided the accounts of its sailing are true.
        By some recent advice from the enemy, it appears that some troops have been thrown over from York Island—to Long Island and put in motion Eastward—but with what intention is altogether conjectural. I am sir your most obt and hble servt
        
          Go: Washington
        
       